EXHIBIT 10.3

RETENTION AGREEMENT


                    THIS RETENTION AGREEMENT (the "Agreement") is made by
SOUTHERN MICHIGAN BANCORP, INC., a Michigan corporation (the "Corporation"), and
DANICE CHARTRAND ("Executive"). The parties agree as follows.

                    WHEREAS, Executive is a key executive of the Corporation;
and

                    WHEREAS, the Corporation operates a wholly-owned commercial
banking subsidiary, Southern Michigan Bank & Trust ("SMB Bank"), which is
engaged in the general business of banking (the "Bank"); and

                    WHEREAS, the Corporation has determined that it is in the
best interests of the Corporation and its shareholders to encourage Executive to
continue providing services to the Corporation and to ensure Executive's
continued dedication and objectivity in the event of any threat or occurrence
of, or negotiation or other action that could lead to, or create the possibility
of, a Change in Control (as hereafter defined) of the Corporation, without
concern as to whether Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control, and to
encourage Executive's full attention and dedication to the Corporation and the
Bank, the Board of Directors has authorized the Corporation to enter into this
Agreement; and

                    WHEREAS Executive is willing to serve in the employ of the
Corporation and the Bank on a full-time basis as provided in this Agreement;

                    NOW, THEREFORE, the parties agree as follows.

          1.           Effective Date and Term. This Agreement will take effect
as of March 25, 2010 ("Effective Date"). This Agreement shall remain in effect
until the end of the calendar year following that in which either party gives
the other Notice (as defined in Section 11) of intention to terminate this
Agreement; provided, however, that:

(A)           except for termination as provided above pursuant to Notice from
Executive to the Corporation, this Agreement will not terminate during an
"Active Change in Control Proposal Period" (as defined in Section 7), even if
the Corporation has given Executive Notice of intention to terminate this
Agreement;

(B)           except for termination as provided above pursuant to Notice from
Executive to the Corporation, upon the occurrence of a "Change in Control" (as
defined in Section 6) the term of this Agreement shall automatically be extended
until the second anniversary of the effective date of the Change in Control,
even if the Corporation has given Notice of intention to terminate this
Agreement; and

(C)           termination of this Agreement shall not affect the obligations of
either party accrued before termination of this Agreement, or Executive's
obligations under Sections 8 or 9 with respect to a termination of the
Employment occurring before termination of this Agreement.



--------------------------------------------------------------------------------




          2.           Employment. Executive presently serves as (A) Chief
Financial Officer of the Corporation and the Bank (the "principal position");
and (B) in such positions with "Affiliates" (defined for purposes of this
Agreement as any organizations controlling, controlled by or under common
control with the Corporation) as reasonably requested by the Corporation,
provided that the duties of such positions are consistent with Executive's
responsibilities in her principal position (together, the "Employment"). As used
in this Agreement, the term "Corporation" includes the Bank, unless the context
clearly requires otherwise.

                    Executive will serve the Corporation and the Bank well and
faithfully during the Employment and will devote her best reasonable full-time
business efforts to the Employment, except that Executive may engage in civic
and professional activities, investment oversight, and service on boards of
directors as long as such activities do not constitute a conflict of interest or
impair Executive's performance of the duties of the Employment. Executive's
employment is terminable at will at any time by either Executive or the
Corporation, subject to the terms of this Agreement.

          3.          Severance Pay Entitlement. Except as provided by Section
6(c), Executive will not be entitled to Severance Pay if her Employment
terminates before the occurrence of a Change in Control (as defined in Section
6). However, if, within two (2) years after a Change in Control: (A) the Company
terminates Executive's Employment other than for "Cause" (as defined in (a)
below) or due to "Permanent Disability" (as defined in (b) below), or (B)
Executive terminates her Employment for Good Reason (as defined in (c) below),
the Corporation will pay Executive Severance Pay (as defined in Section 4
below). Executive will not be entitled to Severance Pay under any circumstances
if the Corporation terminates her Employment for Cause or due to Disability, or
if Executive resigns other than for Good Reason, even if such termination of the
Employment occurs within two (2) years after a Change in Control.

          (a)           Termination by Corporation for Cause. The Corporation
may terminate the Employment without Severance Pay for "Cause," defined as
removal by order of a regulatory agency having jurisdiction over the Corporation
or the Bank, or Executive's willful and repeated failure to perform her duties
under this Agreement, which failure has not been cured within thirty (30) days
after the Corporation gives Notice thereof to Executive; it being expressly
agreed that negligence or bad judgment shall not constitute Cause so long as
such act or omission is without intent of personal profit and is reasonably
believed by Executive to be in or not adverse to the best interests of the
Corporation.

          (b)           Termination by Corporation due to Disability. The
Corporation may terminate the Employment without Severance Pay due to
Executive's "Permanent Disability," as defined and provided for in this Section
3(b). If Executive has been unable by reason of physical or mental disability to
properly perform her duties hereunder for a period of one hundred eighty (180)
days, the Corporation may give Executive Notice of its intention to terminate
the Employment due to Permanent Disability. If Executive wishes to contest the
existence of Permanent Disability, she must give the Corporation Notice of her
disagreement within ten (10) days after receipt of the Notice from the
Corporation, and she must promptly submit to examination by three




-2-

--------------------------------------------------------------------------------




physicians in the Coldwater, Michigan area who are reasonably acceptable to both
Executive and the Corporation (with consultation from other physicians as
determined by those three). If (A) within sixty (60) days after receipt by
Executive of the Notice from the Corporation, two of such physicians shall issue
their written statement to the effect that in their opinion, based on their
diagnosis, Executive is capable of resuming her employment and devoting her full
time and energy to discharging her duties within sixty (60) days after the date
of such statement, and (B) Executive does in fact within such sixty (60) day
period resume the Employment and properly perform her duties hereunder, then the
Employment shall not be terminated due to Permanent Disability. It is understood
that the Corporation has the right to terminate the Employment due to
Executive's disability without meeting the standards in this Section 3(b), but
in that event the termination shall be deemed to be a termination of the
Employment by the Corporation without Cause.

          (c)          Termination by Executive for Good Reason After a Change
in Control. Executive may terminate the Employment for "Good Reason" after the
occurrence of a Change in Control if there is a material negative change to the
employment relationship between Executive and the Corporation because: (A)
Executive is removed from her principal position; or (B) the status, authority
or responsibility of Executive's principal position is materially diminished; or
(C) Executive's Base Salary as then in effect is materially reduced; or (D)
Executive's bonus opportunity is materially reduced; or (E) the overall value to
Executive of the fringe benefit programs in which she participates (other than
equity plans) is materially reduced from the overall value of the fringe benefit
programs applicable to Executive immediately before the Change in Control; or
(F) any requirement of the Corporation that Executive be based anywhere other
than in Branch County or contiguous counties or any substantial increase in the
business travel required of Executive; or (G) any material breach by the
Corporation or the Bank or any successor of their obligations to Executive under
this Agreement.

          Executive may not terminate the Employment for "Good Reason" unless:

          i.          Executive notifies the Board in writing, within ninety
(90) days after Executive becomes aware of the act or omission constituting Good
Reason that the act or omission in question constitutes Good Reason and
explaining why Executive considers it to constitute Good Reason;

          ii.          the Corporation fails, within thirty (30) days after
Notice from Executive under (i) above, to revoke the action or correct the
omission and make Executive whole; and

          iii.          Executive gives notice of termination within ninety (90)
days after expiration of the thirty (30) day period under (ii) above.

          4.          Severance Pay. The Corporation will pay and provide
Executive with the payments and benefit continuation provided in this Section 4
("Severance Pay") if Executive's Employment is terminated during the term of
this Agreement in a manner that constitutes a "separation from service" as that
term is defined by Section 409A of the Internal Revenue Code


-3-

--------------------------------------------------------------------------------


and the termination occurs under circumstances entitling Executive to Severance
Pay as provided in Section 3.

          (a)           Amount and Duration of Severance Pay. Subject to the
other provisions of this Section, Severance Pay will consist of:

          i.          Salary Continuation. Continuation of Executive's Salary
for fifty-two (52) weeks following the week in which the Employment terminates
(the "Severance Pay Period"), subject to required payroll withholding; and

          ii.          Health Coverage Continuation. Reimbursement by the
Corporation of expenses incurred by Executive to continue Executive's then
current employee and dependent health, dental, and prescription drug coverage
under COBRA during the Severance Pay Period, provided (A) that Executive elects
and remains eligible for COBRA continuation coverage; (B) that Executive
continues to pay the normal employee contribution for such coverage; (C) that
the Corporation's obligation to provide coverage will end if Executive becomes
eligible for comparable coverage from a new employer; and (D) that
reimbursements under this Section will be made within thirty (30) days after
Executive submits documentation of the reimbursable expense, but may not be made
after the last day of the calendar year following the calendar year in which
Executive's Employment terminates; and

          iii.          Outplacement Assistance. Reimbursement of up to $2,500
of outplacement assistance from an outplacement assistance firm selected by
Executive and approved by the Corporation (whose approval shall not be
unreasonably withheld). Expenses must be incurred under this Section by the last
day of the second calendar year following the calendar year in which Executive's
Employment terminates. Such expenses will be reimbursed within thirty (30) days
after Executive submits documentation of the expenses, provided that payments
may not be made after the last day of the third calendar year following the
calendar year in which Executive's Employment terminates.

          Executive will receive the Salary continuation provided in Section
4(a)(i) notwithstanding any other earnings that Executive may have, and subject
to offset only as provided in Section 4(c). If Executive dies during the
Severance Pay Period, Salary continuation under Section 4(a)(i) will continue
for the remainder of the Severance Pay Period for the benefit of Executive's
designated beneficiary (or Executive's estate if Executive fails to designate a
beneficiary), and health coverage continuation under Section 4(a)(ii) will
continue for Executive's eligible dependants for the remainder of the Severance
Pay Period provided that such dependants remain eligible for COBRA coverage and
continue to pay the Corporation an amount equal to the normal employee
contribution for health care coverage subject to the conditions in Sections
4(a)(ii) (A) and (B).

          (b)           Conditions to Severance Pay. To be eligible for
Severance Pay, Executive must meet the following conditions: (i) Executive must
comply with




-4-

--------------------------------------------------------------------------------




Executive's obligations under this Agreement that continue after termination of
the Employment; and (ii) Executive must resign upon written request by
Corporation from all positions with or representing the Corporation or any
Affiliate, including but not limited, to membership on boards of directors; and
(iii) Executive must provide the Corporation for a period of thirty (30) days
after the Employment termination date with consulting services regarding matters
within the scope of Executive's former duties upon request by the Corporation's
Chief Executive Officer; provided, however, that Executive will only be required
to provide those services by telephone at Executive's reasonable convenience and
without substantial interference with Executive's other activities or
commitments.

          (c)           Reductions to Severance Pay. The Severance Pay due to
Executive under Section 4(a)(i) for any week will be reduced (but not below 0)
by: (i) any disability benefits to which Executive is entitled for that week
under any disability insurance policy or program of the Corporation or any
Affiliate (including but not limited to worker's disability compensation); (ii)
any severance pay payable to Executive under any other agreement or Corporation
policy; and (iii) any payment due to Executive under the Federal Worker
Adjustment and Retraining Notification Act or any comparable state statute or
local ordinance.

          5.          Section 280G and 409A. If it is determined that any amount
paid under this Agreement, either separately or in conjunction with any other
payments, benefits and entitlements received by Executive hereunder or under any
other plan or agreement under which Executive participates or to which she is a
party, would constitute an "Excess Parachute Payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986 ("Code"), and would thereby be
subject to the excise tax imposed by Section 4999 of the Code, then in such
event the payments to Executive under Section 4 will be reduced to the extent
necessary to eliminate any "Excess Parachute Payment."

                    This Agreement is intended to be exempt from Section 409A of
the Code as an involuntary separation pay plan as that term is understood under
Treasury Regulation §1.409A-1(b)(9) and shall be interpreted and operated
consistently with those intentions. The preceding sentence is not to be
interpreted to require the reduction in any benefits under this Agreement to
avoid the application of Section 409A of the Code to this Agreement.

          6.          Definition of Change in Control. As used in this
Agreement, the term "Change in Control" means any of the occurrences listed in
(a) below, subject to (b) and (c) below.

          (a)           A Change in Control shall be deemed to have occurred if:

          i.          Any person or group (as such terms are used in connection
with Sections 13(d) and 14(d) of the Securities Exchange Act) becomes the
"beneficial owner" (as defined in Rule 13(d)(3) and 13(d)(5) under the Exchange
Act), directly or indirectly, of securities of the Corporation representing
fifty percent (50%) or more of the combined voting power of the Corporation's
then outstanding securities;



-5-

--------------------------------------------------------------------------------




          ii.          A merger, consolidation, sale of assets, reorganization,
or proxy contest is consummated and, as a consequence of which, members of the
Corporation's Board of Directors in office immediately prior to such transaction
or event constitute less than a majority of the Board of Directors thereafter;

          iii.          During any period of twenty-four (24) consecutive
months, individuals who at the beginning of such period constitute the Board of
Directors of the Corporation (including for this purpose any new director whose
election or nomination for election by the Corporation's stockholders was
approved by a vote of at least one-half of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board of Directors; or

          iv.          A merger, consolidation or reorganization is consummated
with any other corporation pursuant to which the shareholders of the Corporation
immediately prior to the merger, consolidation or reorganization do not
immediately thereafter directly or indirectly own more than fifty percent (50%)
of the combined voting power of the voting securities entitled to vote in the
election of directors of the merged, consolidated or reorganized entity.

          (b)           Notwithstanding the foregoing, no trust department or
designated fiduciary or other trustee of such trust department of the
Corporation or a subsidiary of the Corporation, or other similar fiduciary
capacity of the Corporation with direct voting control of the stock shall be
treated as a person or group within the meaning of subsection (a)(i) hereof.
Further, no profit-sharing, employee stock ownership, employee stock purchase
and savings, employee pension, or other employee benefit plan of the Corporation
or any of its subsidiaries, and no trustee of any such plan in its capacity as
such trustee, shall be treated as a person or group within the meaning of
subsection (a)(i) hereof.

          (c)           Notwithstanding anything contained in this Agreement to
the contrary, if Executive's Employment is terminated prior to a Change in
Control and Executive reasonably demonstrates that such termination was at the
request of or in response to a third party who has indicated an intention or
taken steps reasonably calculated to effect a Change in Control (a "Third
Party"), and who subsequently effectuates a Change in Control, then for all
purposes of this Agreement, the date of a Change in Control shall mean the date
immediately prior to the date of such termination of Executive's Employment.

          7.           Definition of "Active Change in Control Proposal Period."
As used in this Agreement the term "Active Change in Control Proposal Period"
shall mean any period:

(A)           during which the Board of Directors of the Corporation has
authorized solicitation by the Corporation of offers for a transaction which, if
consummated, would constitute a Change in Control; or



-6-

--------------------------------------------------------------------------------




(B)           during which the Corporation has received a proposal for a
transaction which, if consummated, would constitute a Change in Control, and the
Board of Directors has not determined to reject such proposal without any
counter-offer or further discussions; or

(C)           during which any proxy solicitation or tender offer with regard to
the securities of the Corporation is ongoing, if the intent of such proxy
solicitation or tender offer is to cause the Corporation to solicit offers for
or enter into a transaction that would constitute a Change in Control.

          8.          Confidentiality, Return of Property. Executive has
obtained and may obtain confidential information concerning the business,
operations, financial affairs, organizational and personnel matters, policies,
procedures and other non-public matters of Corporation and its Affiliates, and
those of third parties that is not generally disclosed to persons not employed
by Corporation or its subsidiaries. Such information (referred to herein as the
"Confidential Information") may have been or may be provided in written form or
orally. Executive shall not disclose to any other person the Confidential
Information at any time during or after termination of the Employment, except
that during the Employment Executive may use and disclose Confidential
Information as reasonably required by the Employment. Upon termination of the
Employment, Executive will deliver to the Corporation any and all property owned
or leased by the Corporation or any Affiliate and any and all Confidential
Information (in whatever form) including without limitation all customer lists
and information, financial information, business notes, business plans,
documents, keys, credit cards and other Corporation-provided equipment.
Executive's commitments in this Section will continue in effect after
termination of the Employment and after termination of this Agreement. The
parties agree that any breach of Executive's covenants in this Section would
cause the Corporation irreparable harm, and that injunctive relief would be
appropriate.

          9.          Inventions, Discoveries and Improvements. Executive hereby
agrees to assign and transfer to the Corporation, its successors and assigns,
her entire right, title and interest in and to any and all inventions,
discoveries, trade secrets and improvements thereto which she may discover to
develop, either solely or jointly with others, during her Employment hereunder
and for a period of one (1) year after termination of such Employment, which
would relate in any way to the business of the Corporation or any Affiliate of
the Corporation, together with all rights to letters patent, copyrights or
trademarks which may be granted with respect thereto. Immediately upon making or
developing any invention, discovery, trade secret or improvement thereto,
Executive shall notify the Corporation thereof and shall execute and deliver to
the Corporation, without further compensation, such documents as may be
necessary to assign and transfer to the Corporation her entire right, title and
interest in and to such invention, discovery, trade secret or improvement
thereto, and to prepare or prosecute applications for letters patent with
respect to the same in the name of the Corporation. Executive's obligations
under this Section 9 shall continue in effect, as to inventions, discoveries and
improvements covered by this Section 9, notwithstanding any termination of the
Employment or this Agreement.



-7-

--------------------------------------------------------------------------------




          10.           Successors; Binding Agreement.

          (a)          This Agreement shall not be terminated by any merger or
consolidation of the Corporation whereby the Corporation is or is not the
surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of the Corporation. In the event of any such
merger, consolidation, or transfer of assets, the provisions of this Agreement
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.

          (b)          The Corporation agrees that concurrently with any merger,
consolidation or transfer of assets constituting a Change in Control, it will
cause any successor or transferee unconditionally to assume, by written
instrument delivered to Executive (or her beneficiary or estate), all of the
obligations of the Corporation hereunder. Failure of the Corporation to obtain
such assumption prior to the effective date of any Change in Control shall be a
material breach of the Corporation's obligations to Executive under this
Agreement.

          (c)          This Agreement shall inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive's estate.

          11.          Notice. For purposes of this Agreement, all Notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or received by facsimile
transmission or five (5) days after deposit in the United States mail, certified
and return receipt requested, postage prepaid, addressed as follows:

If to the Corporation:

51 West Pearl Street
Coldwater, MI 49036

   

If to Executive:

290 Grand Street
Coldwater, MI 49036

Either party may change its address for Notices by Notice to the other party.

          12.          Amendment and Waiver. No provisions of this Agreement may
be amended, modified, waived or discharged unless the waiver, modification, or
discharge is authorized by the Corporation's Board of Directors, or a committee
of the Board of Directors, and is agreed to in a writing signed by Executive and
by the Chief Executive Officer of the Corporation. No waiver by either party at
any time of any breach or non-performance of this Agreement by the other party
shall be deemed a waiver of any prior or subsequent breach or non-performance.

          13.           Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect. If a court of competent jurisdiction ever determines


-8-

--------------------------------------------------------------------------------


that any provision of this Agreement (including, but not limited to, all or any
part of the noncompetition covenant in this Agreement) is unenforceable as
written, the parties intend that the provision shall be deemed narrowed or
revised in that jurisdiction (as to geographic scope, duration, or any other
matter) to the extent necessary to allow enforcement of the provision. The
revision shall thereafter govern in that jurisdiction, subject only to any
allowable appeals of that court decision.

          14.          Dispute Resolution.

          (a)           Arbitration. The Corporation and Executive agree that
the sole and exclusive method for resolving any dispute between them arising out
of or relating to this Agreement shall be arbitration under the procedures set
forth in this Section; provided, however, that nothing in this Section prohibits
a party from seeking preliminary or permanent judicial injunctive relief, or
from seeking judicial enforcement of the arbitration award. The arbitrator shall
be selected pursuant to the Rules for Commercial Arbitration of the American
Arbitration Association. The arbitrator shall hold a hearing at which both
parties may appear, with or without counsel, and present evidence and argument.
Pre-hearing discovery shall be allowed in the discretion of and to the extent
deemed appropriate by the arbitrator, and the arbitrator shall have subpoena
power. The procedural rules for an arbitration hearing under this Section shall
be the rules of the American Arbitration Association for Commercial Arbitration
hearings and any rules as the arbitrator may determine. The hearing shall be
completed within ninety (90) days after the arbitrator has been selected and the
arbitrator shall issue a written decision within sixty (60) days after the close
of the hearing. The hearing shall be held in Coldwater, Michigan. The award of
the arbitrator shall be final and binding and may be enforced by and certified
as a judgment of the Circuit Court for Branch County, Michigan or any other
court of competent jurisdiction. One-half of the fees and expenses of the
arbitrator shall be paid by the Corporation and one-half by Executive, except
that the fees and expenses of the Arbitrator incurred by Executive shall be
reimbursed in full by the Corporation with respect to any arbitration initiated
after the date of a Change in Control. The attorney fees and expenses incurred
by the parties shall be paid by each party, except that the Corporation shall
reimburse Executive's reasonable attorney fees incurred with regard to any
arbitration proceeding initiated after a Change in Control unless the arbitrator
finds that Executive's claims or defenses in such proceeding lack merit and were
asserted in bad faith. Any such reimbursement will be made within thirty (30)
days after Executive submits documentation of such expenses, provided that no
payment will be made after the last day of the calendar year following the
calendar year in which the expense was incurred.


          15.           Entire Agreement. No agreements or representations, oral
or otherwise, express or implied, with respect to Executive's Employment with
the Corporation or any of the subjects covered by this Agreement have been made
by either party that are not set forth expressly in this Agreement, and this
Agreement supersedes any pre-existing agreements on the subjects covered by this
Agreement.



-9-

--------------------------------------------------------------------------------




          16.           Governing Law. The validity, interpretation, and
construction of this Agreement are to be governed by Michigan laws, without
regard to choice of law rules. The parties agree that any judicial action
involving a dispute arising under this Agreement will be filed, heard and
decided in the Branch County Circuit Court. The parties agree that they will
subject themselves to the personal jurisdiction and venue of the court,
regardless of where Executive or the Corporation may be located at the time any
action may be commenced. The parties agree that the location specified above is
a mutually convenient forum and that each of the parties conducts business in
Branch County.

          17.           Counterparts. This Agreement may be signed in original
or by fax in counterparts, each of which shall be deemed an original, and
together the counterparts shall constitute one complete document.

The parties made this Agreement effective as of the Effective Date in Section 1.

SOUTHERN MICHIGAN BANCORP, INC.

By:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

DANICE CHARTRAND

Its:

 

--------------------------------------------------------------------------------

             

"Corporation"

 

"Executive"











-10-

--------------------------------------------------------------------------------